

EXHIBIT 10.3


AGREEMENT OF EMPLOYMENT,
CONFIDENTIALITY AND NON-COMPETITION




THIS AGREEMENT OF EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION (the
"Agreement") is made and entered into as of this 14th day of August 2006, by and
between HAWK PRECISION COMPONENTS GROUP, INC., an Ohio corporation with its
principal place of business at 200 Public Square, Suite 1500, Cleveland, Ohio
44114 (hereinafter referred to as "Employer"), and STEVEN J. CAMPBELL, an
individual who resides at 451 Falls Road, Chagrin Falls, Ohio 44022 (hereinafter
referred to as "Employee").


R E C I T A L S :


A. Employer, both directly and indirectly through its subsidiary companies, is
engaged in the business of manufacturing and distributing (i) powder metal and
metal injection molded precision components for industrial, consumer and other
applications, and (ii) high quality custom-engineered metal components made from
composite metal alloys in powder form (the "Company Business"). Employer is a
subsidiary of Hawk Corporation (‘Hawk”).


B. Prior to the date of this Agreement, Employee was employed by Friction
Products Co. (“Friction”) as its President, pursuant to the terms of an
Agreement of Employment, Confidentiality and Non-Competition dated January 27,
2000, as amended by a First Amendment to Agreement of Employment,
Confidentiality and Non-Competition dated October 5, 2004 (collectively, the
“Friction Agreement”). Friction is also a subsidiary of Hawk. Pursuant to the
Friction Agreement, Employee also served as the President of Tex Racing
Enterprises, Inc.


C. Employer now desires to hire Employee to work for Employer, and Employee
desires to become an employee of Employer.


D. It is expected that the work of Employee for Employer will bring Employee
into close contact with many confidential affairs of Employer not readily
available to the public.


ACCORDINGLY, in consideration of the promises hereinafter set forth and in
consideration of the employment of Employee by Employer, the parties agree as
follows:


1. Employment Relationship. Employer hereby hires Employee to work at the
position of President of Employer, and Employee agrees to begin working at that
position, effective as of the date of this Agreement. Employee shall report to
the president of Hawk. The employment relationship between Employer and Employee
shall be "at will", terminable by either party at any time for any reason or no
reason.
 
2. Compensation. For services rendered pursuant to this Agreement, and for the
covenants and agreements of Employee set forth herein, Employee shall receive
the following: (i) a base salary at the rate of $23,750 per month (annual rate:
$285,000), (ii) an opportunity to earn a target bonus of $114,000 (40% of base
salary), with the possibility of a greater or lesser bonus depending upon
achieving objectives, with respect to each full year of employment completed by
Employee hereunder, to be computed at the end of the year in accordance with
mutually agreed objectives and standards for such year, which will be
established on an annual basis, (iii) four weeks of vacation per year, (iv) the
right to participate in the standard benefits which Employer provides to all of
its employees, and (v) the right to participate in the Hawk Corporation 1997
Stock Option Plan and the 2000 Long Term Incentive Plan (collectively, the
“Plans”) in accordance with and subject to all of the terms and conditions
contained in the Plans, subject to the execution of such documents as may be
required by the Committee appointed pursuant to the Plans.
 
 

 
55


 
3. Severance. In the event of the termination of Employee's employment by
Employer other than for "cause" (as hereinafter defined), Employer will continue
to pay to Employee the base salary, and will continue to provide medical
insurance benefits on the same basis as such benefits had been provided
immediately prior to the termination, for a period of fourteen (14) months
following the date of termination. For purposes hereof, a termination for
"cause" shall include but not be limited to the following: (i) Employee engaging
in fraud, misappropriation of funds, embezzlement or like conduct committed
against Employer or a customer or supplier of Employer, (ii) Employee being
convicted of a felony or other crime involving dishonesty or moral turpitude,
(iii) Employee engaging in any act of sexual misconduct at or in connection with
work, including sexual harassment, (iv) Employee violating, in a material
respect, a published or otherwise generally recognized policy of Employer,
(v) Employee failing to fulfill the duties and responsibilities of his job,
including, without limitation, failing to meet established performance
objectives, and (vi) Employee violating, in a material respect, any provision of
this Agreement. In the event of such a termination for cause, Employer shall
have no further obligation to Employee pursuant to this Agreement after the date
of termination.
 
4. Non-Compete. During the period which includes the entire term of Employee's
employment with Employer and six (6) months following the termination of such
employment, however caused, (the "Restricted Period"), Employee shall not,
directly or indirectly, within any state in which Employer has actively engaged
in the Company Business during any part of the term of Employee's employment
with Employer, or with respect to any customer (wherever located) with whom
Employee has had material dealings during any part of the term of Employee's
employment with Employer, compete with Employer in any manner, on behalf of
Employee or any other person, firm, business, corporation or other entity (each
such other person, firm, business, corporation or other entity being referred to
hereinafter as a "Person"), including, without limitation, that Employee shall
not (i) engage in the Company Business for his own account; (ii) enter the
employ of, or render any services to, any Person engaged in the Company
Business; (iii) request or instigate any account or customer of Employer to
withdraw, diminish, curtail or cancel any of its business with Employer; or
(iv) become interested in any Person engaged in the Company Business as an
owner, partner, shareholder, officer, director, licensor, licensee, principal,
agent, employee, trustee, consultant or in any other relationship or capacity.
In the event of Employee's breach of any provision of this section, the running
of the Restricted Period shall be automatically tolled (i.e., no part of the
Restricted Period shall expire)
from and after the date of the first such breach.


5. Confidential Information. 


(a) Belonging To Prior Employer. Employee is specifically directed, and hereby
agrees, that he shall not disclose to Employer any trade secrets or confidential
information which belongs to any prior employer of Employee.
 
(b) Belonging to Employer. Employee recognizes and acknowledges that
confidential information, including, without limitation, information, knowledge
or data (i) of a technical nature such as but not limited to methods, know-how,
formulae, compositions, processes, machinery (including computer hardware),
discoveries, inventions, products, product specifications, computer programs and
similar items or research projects; (ii) of a business nature such as but not
limited to information about products, cost, purchasing or suppliers, profits,
market, sales or customers, including lists of customers, and the financial
condition of Employer; (iii) pertaining to future developments such as but not
limited to strategic planning, research and development or future marketing or
merchandising, and trade secrets of Employer; and (iv) all other matters which
Employer treats as confidential (the items of Employer described above being
referred to collectively hereinafter as "Confidential Information"), are
valuable, special and unique assets of Employer. During and after the Restricted
Period, Employee shall keep secret and retain in strictest confidence, and shall
not use for the benefit of himself or others except in connection with the
business and affairs of Employer, any and all Confidential Information learned
by Employee before or after the date of this Agreement, and shall not disclose
such Confidential Information to anyone outside of Employer either during or
after employment by Employer, except as required in the course of performing
duties of his employment with Employer, without the express written consent of
Employer or as required by law.


6. Property of Employer. Employee agrees to deliver promptly to Employer all
drawings, blueprints, manuals, letters, notes, notebooks, reports, sketches,
formulae, computer programs and files, memoranda, customer lists and all other
materials relating in any way to the Company Business and in any way obtained by
Employee during the period of his employment with Employer which are in his
possession or under his control, and all copies thereof, (i) upon termination of
Employee's employment with Employer, or (ii) at any other time at Employer's
request. Employee further agrees he will not make or retain any copies of any of
the foregoing and will so represent to Employer upon termination of his
employment.
 
 
56


 
7. Employees and Consultants of Employer. During the Restricted Period, Employee
shall not, directly or indirectly (i) hire, solicit, or encourage to either
leave the employment of or cease working with Employer, any person who is then
an employee of Employer, or any consultant who is then engaged by Employer, or
(ii) hire any employee or consultant who had left the employment of or had
ceased consulting with Employer but who had not yet been a former employee or
former consultant of Employer for two full years.



8. Rights and Remedies Upon Breach. Both parties recognize that the rights and
obligations set forth in this Agreement are special, unique and of extraordinary
character. If Employee breaches, or threatens to commit a breach of, any of the
provisions of paragraphs 4 through 7 of this Agreement (the "Restrictive
Covenants"), then Employer shall have, in addition to, and not in lieu of, any
other rights and remedies available to Employer under law or in equity, the
right to specific performance and/or injunctive relief, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to Employer and that money damages will not provide an adequate remedy to
Employer. If any court determines that any one or more of the Restrictive
Covenants, or any part thereof, shall be unenforceable because of the scope,
duration and/or geographical area covered by such provision, such court shall
have the power to reduce the scope, duration or area of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.


9. Disclosure. Employer may notify anyone employing Employee or evidencing an
intention to employ Employee as to the existence and provisions of this
Agreement.


10. Governing Law and Jurisdiction. The parties intend that the validity,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Ohio. In the event of any claim arising out of or related to this
Agreement, or the breach thereof, the parties intend to and hereby confer
jurisdiction to enforce the terms of this Agreement upon the courts of any
jurisdiction within the State of Ohio, and hereby waive any objections to venue
in said courts. 


11. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their heirs, representatives and successors.


12. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.


13. Notices. All notices, requests, demands or other communications hereunder
shall be sent by registered or certified mail to the parties at the addresses
set forth on the first page of this Agreement, or to such other address as a
party may designate by notice given pursuant to this paragraph.
 
14. Acknowledgment. Employee acknowledges that: (i) he has carefully read all of
the terms of this Agreement, and that such terms have been fully explained to
him; (ii) he understands the consequences of each and every term of this
Agreement; (iii) he had other employment opportunities at the time he entered
into this Agreement; (iv) he specifically understands that by signing this
Agreement he is giving up certain rights he may have otherwise had, and that he
is agreeing to limit his freedom to engage in certain employment during and
after the termination of this Agreement, and (v) the limitations to his right to
compete contained in this Agreement represent reasonable limitations as to
scope, duration and geographical area, and that such limitations are reasonably
related to protection which Employer reasonably requires.


15. Termination of Friction Employment Relationship. The parties understand and
agree that the employment relationship between Employee and Friction shall be
deemed to be terminated as of the date of this Agreement; provided, however,
that the terms of paragraphs 4 through 15 of the Friction Agreement shall remain
in full force and effect in accordance with their respective terms; provided,
however, that the performance of Employee’s duties for Employer pursuant to this
Agreement shall not constitute a violation of Employee’s duties to Friction
pursuant to paragraph 4 of the Friction Agreement.


16. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Employer and Employee and supersedes all prior agreements
and understandings relating to the subject matter hereof.
 
 
57


 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
first hereinabove mentioned.


HAWK PRECISION COMPONENTS
GROUP, INC. ("Employer")


By: /s/ Ronald E. Weinberg   
Its: Chairman and Chief Executive Officer 




/s/ Steven J. Campbell    
STEVEN J. CAMPBELL ("Employee")








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
58